Opinion issued October 9, 2008








In The
Court of Appeals
For The
First District of Texas



NO. 01-08-00596-CV



SHAMIRAVON T. ROSS,  Appellant

V.

DEUTSCH BANK,  Appellee



On Appeal from the County Civil Court at Law No. 4 
 Harris County, Texas
Trial Court Cause No. 917885



MEMORANDUM OPINION	Appellant Shamiravon T. Ross has neither established indigence, nor paid all
the required fees.  See Tex. R. App. P. 5 (requiring payment of fees in civil cases
unless indigent), 20.1 (listing requirements for establishing indigence); see also Tex.
Gov't Code Ann. §§ 51.207 (Vernon 2005), 51.208 (Vernon Supp. 2008); 51.941(a)
(Vernon 2005), 101.041 (Vernon Supp. 2008) (listing fees in court of appeals); Fees
Civ. Cases B(1), (3) (listing fees in court of appeals).  After being notified that this
appeal was subject to dismissal, appellant Shamiravon T. Ross did not adequately
respond.  See Tex. R. App. P. 5 (allowing enforcement of rule); 42.3(c) (allowing
involuntary dismissal of case).
	We dismiss the appeal for nonpayment of all required fees.  We deny all
pending motions.
PER CURIAM
Panel consists of Chief Justices Radack and Justices Nuchia and Higley.